Citation Nr: 1733532	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to increased special monthly compensation (SMC) based on need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1970 to January 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran currently receives SMC under 38 U.S.C.A. § 1114 subsections (k) and (l), and does not satisfy the criteria for compensation authorized under subsections (o), (p) or at the intermediate rate authorized between the rates authorized under subsections (n) and (o).  

2.  There is no need for personal health-care services provided on a daily basis in the home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.


CONCLUSION OF LAW

The criteria for a higher level of SMC based on the need for additional aid and attendance have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. 
§§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the June 2005 notice letter sent prior to the initial denial of the claim, the RO advised the appellant of what the evidence must show to establish entitlement to increased benefits based on the need for aid and attendance, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In consideration of the foregoing, the Board finds that the notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In February 2004, the RO provided a VA aid and attendance examination with a medical opinion.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate medical history of the service-connected disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the service-connected disabilities when providing the medical opinion on the need for aid and attendance.  There is neither allegation nor indication of a material change in condition since the February 2004 VA examination.  For these reasons, the Board finds that the February 2004 VA examination report is adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Increased SMC Legal Criteria and Analysis

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352. The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114 (k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114 and the subsections following subsection (k).

Service connection is in effect for the following disabilities: posttraumatic stress disorder; prostate cancer status post radical retropubic prostatectomy; shell fragment wound (SFW) of the right side of the face with residual temporomandibular joint syndrome; SFW on the right side of the face and forehead with residual headaches and metallic fragments; multiple metallic foreign bodies with right hip degenerative joint disease; SFW of the right thigh; tinnitus; right foot disability status post SFW with scar; left foot disability status post SFW with scar; status post SFW with calcific tendinitis of the left knee; status post SFW with calcific tendinitis of the right knee; SFW with metallic foreign body of the bilateral ankles; SFW of the right arm with injury to the radial nerve; SFW of the right calf; shell fragment wound of the left leg; SFW of the abdomen; and erectile dysfunction.  

The Veteran is currently in receipt of SMC (k) for loss of use of a creative organ from June 22, 2004 and SMC (l) for being so helpless so as to need regular aid and attendance from October 22, 2003.  

The question at issue in this case is whether the Veteran is entitled to additional compensation for aid and attendance based on 38 U.S.C.A. § 1114 (r).  There are two parts to subsection (r): special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2), which includes the need for hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114 (r); 38 CFR §§ 3.350 (h), 3.352.  Both parts are prefaced by the requirements that a veteran be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C.A. § 1114 (r).

The Veteran contends that he is entitled to a higher level of aid and attendance at the SMC (r-1) rate on the basis that he should meet the criteria for the maximum rate under SMC (o) and meets the criteria for regular aid and attendance under 
38 C.F.R. § 3.352(a).  In the May 2007 Notice of Disagreement (NOD), the Veteran's spouse wrote that the Veteran was entitled to a higher level aid and attendance at the (r-1) rate because he was unable to handle his own funds due to service-connected PTSD and had service-connected prostate cancer status post radical retropubic prostatectomy.  

SMC provided by 38 U.S.C.A. § 1114 (o) is payable for any of the following conditions: (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114 (l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less. 38 C.F.R. § 3.350 (e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle to the maximum rate under 38 U.S.C.A. § 1114 (o), through the combination of loss of use of both legs and helplessness. The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures. 38 C.F.R. § 3.350 (e)(2).

SMC at the (o) rate is warranted for combinations. Determinations must be based upon separate and distinct disabilities. This requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities. If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness. Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit. The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement. 38 C.F.R. § 3.350 (e)(3).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness. 38 C.F.R. § 3.350 (e)(4).

There are two parts to SMC (r): there is special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2). See 38 USCA § 1114 (r) (West 2014); 38 CFR §§ 3.350 (h), 3.352.

To be awarded SMC (r)(1), under 38 U.S.C.A. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k). The Veteran must also be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114 (r) (West 2014).

For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular aid and attendance, he is in need a higher level of care as specified.  See 38 U.S.C.A. § 1114 (r)(2) (West 2014).

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) or (p), or was based on an independent factual determination. 38 C.F.R. § 3.350 (h)(1).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352 (a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veteran Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352 (a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco, supra; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352 (b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352 (b)(3).

A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352 (b)(4).

Moreover, the provisions of 38 C.F.R. § 3.352 (b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352 (b)(5).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).

After review of the record, the Board finds that the criteria for SMC based on need for a higher level of aid and attendance are not met.  The Veteran does not meet the basic eligibility requirement of receiving SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or the intermediate rate authorized between the rates authorized under subsections (n) and (o) and the rate authorized under subsection (k).  As stated above, the Veteran is currently receiving SMC at the (k) rate for loss of use of a creative organ and SMC at the (l) rate for being so helpless so as to need regular aid and attendance due to the service-connected PTSD.  Although the Veteran's spouse has generally asserted that the Veteran is entitled to SMC at the (o) rate, the criteria for SMC at the (o) rate are not met.  The evidence shows no anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance, no conditions entitling to two or more of the rates (with no condition being considered twice) provided in 38 U.S.C.A. § 1114 (l) through (n), no bilateral deafness rated at 60 percent or more disabling in combination with service-connected blindness, and no total deafness in one ear or bilateral deafness rated at 40 percent or more disabling in combination with service-connected blindness of both eyes having only light perception or less.  SMC at the (l) rate was awarded based on being so helpless as to be in need of regular aid and attendance due to service-connected PTSD; however, none of the other service-connected disabilities meet the eligibility criteria for SMC at the (l), (m), or (n) rates during the claim/appeal period.  

In addition, the evidence shows no need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional so as to warrant increased SMC based on the need for a higher level aid and attendance.  While the evidence shows that the Veteran needs regular aid and attendance of another person, the regular care is provided by the Veteran's spouse who is not a licensed health care professional and is not under the regular supervision of a licensed health care professional.  The level of aid and attendance needed by the Veteran is not so substantial as to require hospitalization, nursing home care, or other residential institutional care but for the daily care provided by the spouse, so is adequately contemplated by the SMC at the (l) rate.  See February 2009 VA psychology outpatient note (noting that the Veteran asked the treating VA psychologist to write a letter for an increase in aid and attendance compensation based on severity of PTSD, and the treating psychologist declined to do so because he did not believe there was an increased need for aid and attendance at that time).  For these reasons, the Board finds that entitlement to increased SMC based on a higher need for aid and attendance is denied.


ORDER

Increased SMC based on need for a higher level of aid and attendance is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


